     Case 1:19-cv-00604-RSK ECF No. 13 filed 09/21/20 PageID.825 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


SHERI KINNEY,

               Plaintiff,

v.                                                          Case No. 1:19-cv-604
                                                            Hon. Ray Kent
COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
__________________________________/

                                         JUDGMENT

               In accordance with the Opinion filed this date:

               The decision of the Commissioner is REVERSED pursuant to sentence four of 42

U.S.C. § 405(g) and the case is REMANDED to the Commissioner for further proceedings as

outlined in the Opinion.

               IT IS SO ORDERED.



Dated: September 21, 2020                                   /s/ Ray Kent
                                                            United States Magistrate Judge
